DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 2, 2021 has been entered.

Response to Amendment
	3.	The amendments to claims 1, 2, 10, 13, 14, 17, 19. 28, and 29 have been entered in the above-identified application. Claims 4, 5, 7, and 8 are canceled. New claim 30 has been added. Claims 1-3, 6, 9-26, 28, 29, and 30 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-3, 6, 9-26, 28, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
	Independent claims 1, 2, 28, 29, and 30 recite “the second resin being physically softer than the first resin.”
The term "softer" in claims 1, 2, 28, 29, and 30 is a relative term which renders the claim indefinite.  The term "softer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2 recite that “the bag is housing tacky material.” A similar ambiguity exists in claim 2 given that the term "tacky" is a relative term which renders the claim indefinite.  The term "tacky" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 24-26 recite that “the film has a low melt temperature requirement” however it is not clear what is meant by “low melt temperature requirement”. 
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 2003/0087084 A1). 
	Mori et al. disclose a surface material (equivalent to the film of the claimed invention) comprising, a mixed resin sheet composed of 50-95 wt. % of thermoplastic polyurethane (equivalent to the first resin of the claimed invention and meeting the 61-85 percent by weight limitation) and 50-5 wt. % of acrylic soft resin (equivalent to the second resin of the claimed invention and meeting the 14-38 percent by weight limitation). On the side surface of said mixed resin sheet, other layers can be added such as a layer of knitted, woven, nonwoven fabric or soft foam sheet. Further, to said mixed resin, a plasticizer can be blended. In the mixed resin, the blending ratio of thermoplastic polyurethane and acrylic soft resin is, 50-95 wt. % of thermoplastic polyurethane and 60-5 wt. % of acrylic soft resin, desirably is 60-90 wt. % of thermoplastic polyurethane and 40-10 wt. % of acrylic soft resin and more desirably 70-90 wt. % of thermoplastic polyurethane and 30-10 wt. % of acrylic soft resin.  If the blending ratio of thermoplastic polyurethane is smaller than 50 wt. %, tearing strength is not sufficient and the resin is easily torn, while the blending ratio of thermoplastic polyurethane is over than 95 wt. %, the feeling becomes hard and not desirable, further, the processing temperature at calendaring process becomes higher and causes the problem of decomposing. By blending a plasticizer, softness of and touch of the sheet can be improved.  Further, the blending of plasticizer can decrease the processing temperature at the calendar process of the mixed resin, accordingly the decomposition of thermoplastic polyurethane at the calendar processing can be controlled. The blending amount of the plasticizer is 0-50 weight parts to 100 weight parts of mixed resin and desirably is 3-20 weight parts.  The large blending amount of the plasticizer is not desirable, because the problems of transference and bleeding occur. To the mixed resin, a slipping agent (equivalent to the modifying agent, wherein the modifying agent comprises a blooming agent configured to act as a lubricant to prevent self-adhesion), an ultra violet ray absorbing agent, a light stabilizer, a pigment and an antibacteria agent which are used as the ordinal additives for synthetic resin can be blended if necessary.  As the slipping agent, metallic salt of fatty acid such as calcium, magnesium, zinc or barium salt of stearic acid, polyethylene 
settee).  And also used as the synthetic resin leather, material for pouch e.g. bag (meeting the limitation that the film is used to make a bag), raincoat or apron.  Further, the surface material can be provided on surfaces of knitted or woven fabric substrate can be used as the material for a flexible container. The mixed resin material is excellent at restoring ability, heat resistance, light resistance, cold resistance, resistance to surface injuring and has a merit that it can be fuse processed by a high frequency welder. (See Abstract and paragraphs 0015, 0025, 0026, 0027, 0037, and 0073). All limitations of claim 30 are disclosed above. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 3, 6, 9, 10, 11, 12, 15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US 2003/0087084 A1).
	Mori et al. disclose a surface material (equivalent to the film of the claimed invention) comprising, a mixed resin sheet composed of 50-95 wt. % of thermoplastic polyurethane (equivalent to the first resin of the claimed invention and meeting the 61-85 percent by weight limitation) and 50-5 wt. % of acrylic soft resin (equivalent to the second resin of the claimed invention and meeting the 14-38 percent by weight limitation). On the side surface of said mixed resin sheet, other layers can be added such as a layer of knitted, woven, nonwoven fabric or soft foam sheet. Further, to said mixed resin, a plasticizer can be blended. In the mixed resin, the blending ratio of thermoplastic polyurethane and acrylic soft resin is, 50-95 wt. % of thermoplastic polyurethane and 60-5 wt. % of acrylic soft resin, desirably is 60-90 wt. % of thermoplastic polyurethane and 40-10 wt. % of acrylic soft resin and more desirably 70-90 wt. % of thermoplastic polyurethane and 30-10 wt. % of acrylic soft resin.  If the blending ratio of thermoplastic polyurethane is smaller than 50 wt. %, tearing strength is not sufficient and the resin is easily torn, while the blending ratio of thermoplastic polyurethane is over than 95 wt. %, the feeling becomes hard and not desirable, further, the processing temperature at calendaring process becomes higher and causes the problem of decomposing. By blending a plasticizer, softness of and touch of the sheet can be improved.  Further, the blending of plasticizer can decrease the processing temperature at the calendar process of the mixed resin, accordingly the decomposition of thermoplastic polyurethane at the calendar processing can be controlled. The blending amount of the plasticizer is 0-50 weight parts to 100 weight parts of mixed resin and desirably is 3-20 weight parts.  The large blending amount of the plasticizer is not desirable, because the problems of transference and bleeding occur. To the mixed resin, a slipping agent (equivalent to the modifying agent, wherein the modifying agent comprises a blooming agent configured to act as a lubricant to prevent self-adhesion), an ultra violet ray absorbing agent, a light stabilizer, a pigment and an antibacteria agent which are used as the ordinal additives for synthetic resin can be blended if necessary.  As the slipping agent, metallic salt of fatty acid such as calcium, magnesium, zinc or barium salt of stearic acid, polyethylene wax, stearic acid, alkylene bis fatty acid amide can be used. The surface material can be used as the surface material for the inner door car interior, surface material for inner door, surface material of motorcycle saddle or surface material for furniture (chair or 
settee).  And also used as the synthetic resin leather, material for pouch e.g. bag (meeting the limitation that the film is used to make a bag), raincoat or apron.  Further, the surface material can be provided on surfaces of knitted or woven fabric 
Mori et al. do not each that their disclosed bag made of the mixed resin sheet is used to house tacky materials. 
However, it would be obvious to one having ordinary skill in the art to place any type of material in the pouch or bag taught by Mori et al. given that such a workable physical properties of the content of the bag is deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

/SHEEBA AHMED/           Primary Examiner, Art Unit 1787